t c memo united_states tax_court chay r stewart petitioner v commissioner of internal revenue respondent docket no filed date chay r stewart pro_se lorraine d masano and francis c mucciolo for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s income_tax of dollar_figure for and dollar_figure for and that petitioner is liable for additions to tax for failure_to_file under sec_6651 of dollar_figure for and dollar_figure for and for failure to pay estimated_tax under sec_6654 of dollar_figure for and dollar_figure for the issues for decision are whether respondent’s determination of petitioner’s income_tax deficiencies for and is valid we hold that it is whether petitioner was denied equal protection and due process of law because respondent failed to allow business_expense deductions based on statistical information we hold that he was not whether petitioner is liable for additions to tax for failure_to_file under sec_6651 and for failure to pay estimated_tax under sec_6654 we hold that he is whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay and for maintaining frivolous or groundless positions we hold that he is not section references are to the internal_revenue_code findings_of_fact the parties submitted this case fully stipulated under rule a petitioner petitioner lived in ormond beach florida when he filed his petition in and petitioner sold insurance and financial products for which he received commissions he received the following payments payor midland natl life ins co dollar_figure dollar_figure lifeusa ins co big_number type of payment commissions commissions financial brokerage inc fidelity guaranty life ins american equity inv life ins big_number big_number commissions big_number commissions big_number commissions charles schwab co interest commercial bank of volusia county dollar_figure dollar_figure interest petitioner filed no federal_income_tax returns and made no estimated_tax payments for and no federal_income_tax was withheld from his income for and b respondent’s determination in the notice_of_deficiency respondent determined that petitioner had received but failed to report self-employment_income from commissions in the amounts of dollar_figure in and dollar_figure in and interest_income in the amounts of dollar_figure in and dollar_figure in respondent determined that petitioner’s filing_status was single and that he was entitled to claim the standard_deduction and one exemption respondent determined that petitioner was liable for additions to tax for failure_to_file under sec_6651 and failure to pay estimated_tax under sec_6654 opinion a whether respondent’s determination of petitioner’s deficiencies in income_tax for and is valid petitioner contends that respondent prepared only dummy returns for and and that respondent’s determination of his deficiencies in income_tax for and is invalid because respondent did not prepare for each year a substitute return that qualified under sec_6020 we disagree petitioner’s contention that the commissioner must file a substitute for return under sec_6020 before determining a a dummy_return is generated to open an account for the taxpayer on the master_file and normally consists of a first page of a form_1040 u s individual_income_tax_return which contains a taxpayer's name address and social_security_number internal_revenue_manual chief_counsel directives manual-tax litigation sec_35 date see spurlock v commissioner tcmemo_2003_124 n sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes deficiency is frivolous 919_f2d_830 2d cir the commissioner need not prepare a substitute for return under sec_6020 in order to determine a deficiency for a taxpayer who has not filed a return for that year 847_f2d_1379 9th cir 65_tc_542 burnett v commissioner tcmemo_2002_181 affd without published opinion 67_fedappx_248 5th cir where a taxpayer files no return respondent may determine the deficiency as if a return had been filed on which the taxpayer reported the amount of tax due was zero the deficiency is the amount of tax due 423_us_161 schiff v united_states supra roat v commissioner supra b whether petitioner was denied equal protection and due process of law because respondent failed to allow business_expense deductions based on statistical information for his industry petitioner contends that he was denied equal protection and due process of law because respondent failed to allow business_expense deductions based on statistical information for his insurance and financial products industry we disagree a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 taxpayers are required to maintain records that sufficiently establish the amount of claimed deductions sec_6001 sec_1_6001-1 income_tax regs petitioner bears the burden_of_proof rule a if a taxpayer establishes that he or she paid a deductible expense but cannot substantiate the precise amount we may estimate the amount of the deductible expense 39_f2d_540 2d cir 85_tc_731 the taxpayer must present credible_evidence that provides a rational basis for our estimate vanicek v commissioner supra we may estimate the taxpayer’s expenses bearing heavily against the taxpayer whose inexactitude is of his own making cohan v commissioner supra maciel v commissioner tcmemo_2004_28 petitioner asks us to estimate the amount of his business_expense deductions under cohan and contends that he is entitled to deductions based on statistical information for the insurance and financial products industries we disagree cohan does not apply because petitioner did not present evidence statisticial or otherwise that he incurred deductible expenses greater than the amount of the standard_deduction allowed by respondent thus we have no basis to estimate the amount of his deductible expenses petitioner does not contend that the burden_of_proof shifts to respondent under sec_7491 citing brenner v commissioner tcmemo_2004_202 petitioner contends that respondent routinely allows more than percent of a taxpayer’s gross compensation_for business_expenses for a taxpayer in petitioner’s business and location we disagree like petitioner the taxpayer in brenner v commissioner supra was in the insurance_business and lived in ormond beach florida when he filed his petition the commissioner used the bank_deposits method to reconstruct his income the commissioner allowed the taxpayer to deduct estimated insurance_business expenses equal to dollar_figure percent of his commissions based on the statistics of labor bulletin sole_proprietorship returns table --nonfarm sole proprietorships income statements by selected groups insurance agents and brokers statistics for insurance agents the commissioner’s allowance of business_expenses based on bureau of labor statistics figures in brenner does not establish that respondent routinely allows a business deduction based on statistics or industry averages or that respondent is required to use them our responsibility as a court is to apply the law to the facts of the case before us how the commissioner treated other taxpayers is generally irrelevant in making that determination 65_tc_1014 64_tc_453 absent proof that a taxpayer has been singled out for adverse treatment based on impermissible considerations such as race religion or other arbitrary classification and absent contractual agreements to the contrary 110_tc_165 affd without published opinion sub nom drake oil tech partners v commissioner 211_f3d_1277 10th cir and tucek v commissioner 198_f3d_259 10th cir 104_tc_13 supplemented by 104_tc_417 affd 140_f3d_240 4th cir davis v commissioner supra we conclude that petitioner is not entitled to business deductions based on statistical information and that he was not denied equal protection or due process of law because respondent did not allow such deductions c additions to tax sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose additions to tax to meet that burden the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite c b pincite respondent has met the burden of production under sec_7491 with respect to the addition_to_tax for failure to file under sec_6651 because the record shows that petitioner was required to file but has not filed a return for and and to make estimated_tax payments under sec_6654 because the record shows that he did not make estimated_tax payments with respect to his tax_liability for or petitioner offers no defense to the additions to tax determined by respondent we conclude that he is liable for the additions to tax for failure_to_file under sec_6651 of dollar_figure for and dollar_figure for and for failure to pay estimated_tax under sec_6654 of dollar_figure for and dollar_figure for d whether petitioner is liable for a penalty under sec_6673 respondent alleges for the first time on brief that petitioner is liable for a penalty under sec_6673 because he made only frivolous arguments petitioner contends that he is not liable for a penalty under sec_6673 because his arguments are supported by a reasoned argument for a change in case authority and the majority of cases hold that the commissioner cannot determine a deficiency for a year for which the taxpayer did not file a return the court may impose a penalty of up to dollar_figure if the position or positions asserted by the taxpayer in the case are frivolous or groundless or the proceedings were instituted primarily for delay sec_6673 a position maintained by the taxpayer is frivolous if it is contrary to established law and is not supported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir gilligan v commissioner tcmemo_2004_194 petitioner’s contention that the commissioner cannot determine a deficiency for a year for which a taxpayer did not file a return is frivolous scruggs v commissioner tcmemo_1995_355 affd without published opinion 117_f3d_1433 11th cir zyglis v commissioner tcmemo_1993_341 affd without published opinion 29_f3d_620 2d cir however not all of petitioner’s arguments are frivolous for example petitioner contended in his pretrial memorandum that respondent is required to reduce petitioner’s gross_receipts by the average business_expense for the insurance industry petitioner pointed out that in brenner v commissioner tcmemo_2004_202 the commissioner allowed as a business_expense deduction dollar_figure percent of the gross_receipts of a nonfiling taxpayer from ormond beach florida who sold insurance and financial products we do not impose a penalty under sec_6673 because not all of petitioner’s arguments are frivolous however we warn petitioner that the court may impose this penalty in the future if he makes frivolous arguments or institutes proceedings primarily for delay to reflect the foregoing decision will be entered for respondent
